COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


SCHMIDT BAKING COMPANY, INCORPORATED
AND
LUMBERMEN'S MUTUAL CASUALTY COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 2202-99-2                         PER CURIAM
                                               JANUARY 27, 2000
ALBERT W. EDWARDS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Andrew R. Blair, on briefs), for appellants.

             (Gregory O. Harbison; Geoffrey R. McDonald &
             Associates, P.C., on brief), for appellee.


     Schmidt Baking Company, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Albert W.

Edwards's left knee replacement surgery was causally related to

his May 28, 1996 compensable injury by accident.     Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission’s decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."    Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).

     In holding employer responsible for Edwards's left knee

replacement surgery, the commission found as follows:

               At the March 1999 hearing, [Edwards]
          testified that prior to the accident of
          February 1996 he had no problems with his
          left knee. There is no contrary evidence of
          record.

          *      *       *      *       *     *        *

          Dr. [Michael B.] O'Brien . . . states in his
          December 1998 letter that the May 1996
          injury "primarily exacerbated [Edwards's]
          underlying DJD [degenerative joint
          disease]." This exacerbation had not
          resolved and, in fact, now requires knee
          replacement surgery. Dr. O'Brien's
          statement is uncontroverted. The Commission
          has no reason to disagree with the treating
          physician's assessment of [Edwards's]
          condition.

     Dr. O'Brien's December 1998 letter, coupled with Edwards's

testimony, provides credible evidence to support the

commission's findings.   Therefore, those findings are binding

and conclusive upon us on appeal.   "In determining whether

credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its

own determination of the credibility of the witnesses."    Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35



                                - 2 -
(1991).   Moreover, "'the employer takes the employee as he is

and if the employee is suffering some physical infirmity, which

is aggravated by an industrial accident, the employer is

responsible for the end result of such accident.'"    McDaniel v.

Colonial Mechanical Corp., 3 Va. App. 408, 414, 350 S.E.2d 225,

228 (1986) (citation omitted).    Based upon Dr. O'Brien's letter

and Edwards's testimony, the commission, as fact finder, was

entitled to infer that Edwards's May 28, 1996 compensable

accident aggravated his underlying DJD, thereby causing the need

for the left knee replacement surgery.   "Where reasonable

inferences may be drawn from the evidence in support of the

commission's factual findings, they will not be disturbed by

this Court on appeal."   Hawks v. Henrico County Sch. Bd., 7 Va.

App. 398, 404, 374 S.E.2d 695, 698 (1988).

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                 - 3 -